DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a long poll cloud service, cloud long poll service, a cloud restore service of claims 1 & 9, a cloud channel service of claim 3, a cloud authorization service of claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the cloud long poll service references to other items in the claim. It is unclear what item is being referenced.

the processes references to other items in the claim. It is unclear what item is being referenced.

Claims 11-12 include features analogous to claim 1-2. Claims 11-12 are rejected at least by virtue of their dependencies from claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSO et al. [US 7,146,387 B1], hereinafter referred to as RUSSO, in view of UENO et al. [US 2011/0276823 A1], hereinafter referred to as UENO.

Regarding claims 1 & 11, RUSSO teaches a method and a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors (RUSSO, Col. 4-Lines 16[Wingdings font/0xE0]23 & 28[Wingdings font/0xE0]34) to perform the method. The method as taught in RUSSO reads on claims 1 & 11 as shown below.

CLAIMS 1 & 11
 A method, comprising: 
registering with a long poll cloud service;



receiving a notification from the cloud long poll service, and 

the notification includes information about a restore command; 


acknowledging receipt of the notification; 




downloading a restore description to a cloud restore service; 

performing the restore command;


receiving file information in response to performance of the restore command; 


creating a restore job using the file information.

RUSSO et al.
 A method, comprising: 
a service, e.g., backup or restore, is registered by a user as shown in FIG. 15 (RUSSO, Col. 23-Lines 26[Wingdings font/0xE0]34) with EMC EDM server (RUSSO, Col. 5-Lines  16[Wingdings font/0xE0]26);
the user is informed by the EMC EDM server with a specification 382 as shown in FIG. 16 (RUSSO, Col. 23-Lines 35[Wingdings font/0xE0]42), and 
the specification 382 includes the information of an SQL server relates to a restore operation that needs to be specified (RUSSO, Col. 23-Lines 35[Wingdings font/0xE0]42); 
the user acknowledges receipt of the specification 382 by selecting SQL server 
a restore summary is sent to the client as shown in FIG. 23 (RUSSO, Col. 24-Lines 13[Wingdings font/0xE0]18); 
the restore operation is performed by selecting “Finish” button 324 (RUSSO, Col. 24-Lines 13[Wingdings font/0xE0]18);
by selecting “Finish” button 324, file information as specified in the restore summary is received by the EMC EDM server (RUSSO, Col. 24-Lines 13[Wingdings font/0xE0]18); 
a restore process is started using the file information as specified in the restore summary (RUSSO, Col. 24-Lines 13[Wingdings font/0xE0]18). 


	RUSSO does not explicitly teach the step of signaling that the restore command is complete.
	UENO teaches a method. UENO further teaches the step of signaling that the restore command is complete, e.g., completion of restore operation is notified (UENO, ¶ 0167).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in UENO into RUSSO in order to manage a restore process.

Regarding claims 2 & 12, RUSSO further discloses that the processes are performed by a backup client agent (RUSSO, Col. 6-Lines 35[Wingdings font/0xE0]43).

Regarding claims 3 & 13, RUSSO further discloses the step of registering with a cloud channel service (RUSSO, FIG. 9 & Col. 22-Lines 50[Wingdings font/0xE0]55).

Regarding claims 10 & 20, RUSSO further discloses the step of registering with a cloud authorization service (RUSSO, FIG. 9 & Col. 22-Lines 50[Wingdings font/0xE0]55).

Claims 4-6, 8-9, 14-16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSO et al. [US 7,146,387 B1], hereinafter referred to as RUSSO, in view of UENO et al. [US 2011/0276823 A1], hereinafter referred to as UENO, and further in view of MICHELMAN [US 2004/0260973 A1].

Regarding claims 4 & 14, RUSSO & UENO do not explicitly teach the step of placing the restore job in a job queue.
MICHELMAN teaches the step of placing the restore job in a job queue (MICHELMAN, ¶ 0111).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MICHELMAN into RUSSO & UENO in order to manage a restore operation.

Regarding claims 5 & 15, MICHELMAN further discloses the step of making the restore job active (MICHELMAN, ¶ 0112).

Regarding claims 6 & 16, RUSSO further discloses the step of downloading files identified by the restore job (RUSSO, FIG. 23).

reporting successful, or unsuccessful, conclusion of the restore job (UENO, ¶ 0167).

Regarding claims 9 & 19, RUSSO further discloses the step of creating a 'restore start' event and posting the 'restore start' event to the cloud restore service (RUSSO, FIG. 23 & Col. 24-Lines 13[Wingdings font/0xE0]18).

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over RUSSO et al. [US 7,146,387 B1], hereinafter referred to as RUSSO, in view of UENO et al. [US 2011/0276823 A1], hereinafter referred to as UENO, and further in view of MICHELMAN [US 2004/0260973 A1] and MCNEIL et al. [US 2012/0310889 A1].

Regarding claims 7 & 17, RUSSO, UENO & MICHELMAN do not explicitly teach the step of sending a status update during performance of the restore job.
MCNEIL teaches the step of sending a status update during performance of the restore job (MCNEIL, ¶ 0095).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MCNEIL into RUSSO, UENO & MICHELMAN in order to manage a restore operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 3, 2021